—In an action to recover damages for medical malpractice and wrongful death, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), entered April 16, 2001, as denied their motion to dismiss the complaint pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendants’ motion to dismiss the complaint pursuant to CPLR 3126. The plaintiff’s further bill of particulars adequately provides a general statement “of the acts or omissions constituting the negligence claimed” (CPLR 3043 [a] [3]; see, Laukaitis v Ski Stop, 223 AD2d 627). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.